Citation Nr: 0810119	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected resection of the distal clavicle for 
multiple dislocations of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968 and from February 1972 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which granted an 
increased disability rating of 10 percent for the veteran's 
service-connected right shoulder disability.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In his notice of disagreement dated in November 2004, the 
veteran asserted that the VA examination of his right 
shoulder conducted in August 2003 was inadequate as it failed 
to consider non-union and loose movement of the shoulder.  
The veteran also described that his service-connected right 
shoulder disability had increased in severity.  As it has 
been approximately five years since the veteran's last 
examination, the Board is of the opinion that a thorough and 
contemporaneous VA examination is warranted so that the 
nature and current severity of the veteran's service-
connected right shoulder disability can be ascertained.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected resection of the distal 
clavicle for multiple dislocations of the 
right shoulder. The veteran's claims file 
must be reviewed by the examiner in 
conjunction with conducting the 
examination, and the examination report 
should include a discussion of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should render findings as to 
whether there is malunion of the humerus, 
and if so, whether it is productive of 
moderate or marked deformity.  The 
examiner should state whether there is 
recurrent dislocation of the humerus at 
the scapulohumeral joint, and if so, 
whether there are (a) infrequent episodes, 
with guarding of movement only at the 
shoulder level, or (b) frequent episodes, 
with guarding of all arm movements. 

With respect to the humerus, the examining 
physician should state whether there is 
fibrous union, non-union (a false flail 
joint), or loss of the head (flail 
shoulder).  As regards the clavicle or 
scapula, the examiner should state whether 
there is dislocation, malunion, or non-
union; and, if non-union, whether it is 
with or without loose movement.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected right shoulder 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
after considering the veteran's documented 
medical history and assertions, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the veteran's arm is 
best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 degrees 
from the side.  With respect to the 
scapulohumeral articulation, the examiner 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

If an opinion cannot be rendered in 
response to these questions, the reason 
therefore should be explained.  A complete 
rationale for all opinions should be 
provided by the examiner. 

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

